DAY, J.
1. The expert testimony of civil engineers assist the court in deciding a controversy as to the location of a disputed line between adjacent lot owners, is not rendered incompetent by reason of Section 2797, General Code, providing that no re-survey by any person except a county surveyor, or his deputy, shall be considered as legal testimony.
_ 2. Where there is privity between successive occupants such as • grantor and grantee holding a strip of ground continuously and adversely, such successive periods amounting to over twenty-one years, the occupations may be united or tacked to each other to make up the time of adverse holding sufficient to ripen into a title by prescription to the land so occupied, other elements necessary to make prescription title being present. (McNeely v. Langen, 22 Ohio St., 32, approved and followed.)
Judgment affirmed.
Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.